Exhibit 10.2

FIRST AMENDMENT

TO

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

This First Amendment to Amended and Restated Employment Agreement (this
“Amendment”), effective as of June 15, 2017, amends certain provisions of that
certain Amended and Restated Employment Agreement (the “Agreement”), dated as of
July 1, 2014, between ScanSource, Inc., a South Carolina corporation (the
“Company”), and Gerald Lyons (the “Executive”). Capitalized terms used but not
otherwise defined herein shall have the meaning given to such terms in the
Agreement.

STATEMENT OF PURPOSE:

WHEREAS, the Company and the Executive (collectively, the “Parties”) are parties
to the Agreement and desire to amend the Agreement pursuant to Section 13(g)
thereof in accordance with the terms set forth herein.

AGREEMENT:

NOW, THEREFORE, in consideration of the foregoing and of the mutual commitments
below, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties agree as follows:

1. Employment Period. Section 2(a) (“Employment Period”) of the Agreement is
hereby amended by deleting the existing language in Section 2(a) and inserting
the following in lieu thereof, so that Section 2(a) hereby reads as follows:

“Unless earlier terminated in accordance with Section 5, the Agreement shall be
for a term (the “Employment Period”), beginning on the Effective Date and ending
on June 30, 2017, the “Employment Period End Date.” Provided, however, that,
(i) effective as of June 15, 2017, the “Employment Period End Date” shall
automatically be extended until June 30, 2018, and references in the Agreement
to the “Employment Period” and/or the “Employment Period End Date” shall refer
to the term of the Agreement as extended herein; and, further, (ii) if a Change
in Control, as defined in Exhibit C hereto, occurs during the Employment Period,
the ending date of the Employment Period will be extended so that it expires on
the later of the Employment Period End Date or the first anniversary of the date
on which the Change in Control initially occurred.”

2. Clarification of Effect of Amendment to Section 2(a). The Parties hereto
expressly agree and acknowledge that the extension of the term pursuant to the
amendment to Section 2(a) of the Agreement as described in Section 1 herein does
not constitute “Good Reason” as defined in Section 5(c) in the Agreement and,
further, that such amendment does not entitle the Executive to, and the
Executive agrees to voluntarily waive any right to, the payment of benefits
under Section 6(a) and/or Section 2(b) of the Agreement solely as a result of
the amendment to Section 2(a) of the Agreement to extend the term as described
in Section 1 herein.

 

1



--------------------------------------------------------------------------------

3. Amendment to Section 11. Section 11 (“Restrictions on Conduct of Executive”)
is hereby amended by adding new Section 11(g) (“Protected Rights”) to
Section 11:

“(g) Protected Rights. Notwithstanding the foregoing provisions of Section 11,
(i) nothing in this Agreement or other agreement prohibits the Executive from
reporting possible violations of law or regulation to any governmental agency or
entity, including but not limited to the Department of Justice, the Securities
and Exchange Commission, the Congress and any agency Inspector General (the
“Government Agencies”), or communicating with Government Agencies or otherwise
participating in any investigation or proceeding that may be conducted by
Government Agencies, including providing documents or other information,
(ii) the Executive does not need the prior authorization of the Company to take
any action described in (i), and the Executive is not required to notify the
Company that he has taken any action described in (i); and (iii) the Agreement
does not limit the Executive’s right to receive an award for providing
information relating to a possible securities law violation to the Securities
and Exchange Commission. Further, notwithstanding the foregoing, the Executive
will not be held criminally or civilly liable under any federal, state or local
trade secret law for the disclosure of a trade secret that (i) is made (A) in
confidence to a federal, state or local government official, either directly or
indirectly, or to an attorney, and (B) solely for the purpose of reporting or
investigating a suspected violation or law; or (ii) is made in a complaint or
other document filed in a lawsuit or other proceeding, if such filing is made
under seal. Additionally, an individual suing an employer for retaliation based
on the reporting of a suspected violation of law may disclose a trade secret to
his or her attorney and use the trade secret information in the court
proceeding, so long as any document containing the trade secret is filed under
seal and the individual does not disclose the trade secret except pursuant to
court order.”

4. Miscellaneous. Other than as set forth herein, the terms and conditions of
the Agreement shall remain in full force and effect. This Amendment may be
executed in one or more counterparts, each of which shall be deemed to be an
original, but all of which together shall constitute one and the same
instrument.

[Signature Page To Follow]

 

2



--------------------------------------------------------------------------------

[Signature Page to Amendment to Lyons Employment Agreement]

IN WITNESS WHEREOF, the Parties hereto have executed this First Amendment to
Amended and Restated Employment Agreement effective as of the date and year
first above written.

 

EXECUTIVE     SCANSOURCE, INC.

/s/ Gerald Lyons

   

/s/ Michael L. Baur

Gerald Lyons     Michael L. Baur     Chief Executive Officer

 

3